COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Decker and O’Brien
UNPUBLISHED


              Argued at Richmond, Virginia


              LARRY JERMAINE BELL
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 1765-16-2                                    JUDGE MARY GRACE O’BRIEN
                                                                                   AUGUST 8, 2017
              COMMONWEALTH OF VIRGINIA


                                    FROM THE CIRCUIT COURT OF HALIFAX COUNTY
                                               Kimberley S. White, Judge

                               Jim D. Childress, III (Childress Law Firm, PC, on brief), for
                               appellant.

                               Elizabeth Kiernan Fitzgerald, Assistant Attorney General (Mark R.
                               Herring, Attorney General, on brief), for appellee.


                     A jury convicted Larry Jermaine Bell (“appellant”) of distributing cocaine as a third or

              subsequent offense in violation of Code § 18.2-248(C). Appellant contends that he was denied the

              right to have his case heard by a jury selected from a fair and impartial panel. He assigns error to

              the court’s failure to strike for cause prospective Juror E.L., a relative of a Commonwealth’s

              witness. Because we find that the court erred in failing to strike Juror E.L. for cause, we reverse

              appellant’s conviction and remand for a new trial.1

                                                         BACKGROUND

                     Donna Morris, a paid police informant, purchased cocaine from appellant on April 20, 2015.

              Morris was working with officers from a regional gang task force. Officer Thomas Lewis, the case



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                      In light of our resolution of the appeal on this ground, we do not reach appellant’s
              second assignment of error.
agent, testified that he provided Morris with money to buy cocaine, equipped her with concealed

recording devices, and ultimately retrieved the cocaine that appellant sold to her.

        At trial, Morris testified that she knew appellant through a mutual acquaintance. Morris

admitted to using drugs during the months when she conducted controlled purchases of cocaine for

the task force. She stated that she contacted appellant prior to April 20 to see if he had any drugs to

sell, but she did not pressure him into the transaction. Although appellant did not testify at trial, his

counsel asserted in closing argument that Morris coerced him into the sale so that she could “feed

her habit” with income from the controlled buys.

                                          JURY SELECTION

        During voir dire, the Commonwealth’s attorney asked if any of the potential jurors knew the

Commonwealth’s witnesses. Prospective Juror E.L. responded that he had known Officer Lewis for

his entire life, because the officer’s father was Juror E.L.’s first cousin.

        The court asked Juror E.L.:

                COURT: Okay, would the fact that you know Tom Lewis, impair
                       your ability to give both the Commonwealth and the
                       defense a fair and impartial trial today?

         [JUROR E.L.]: I don’t think so, but he is kin.

The Commonwealth’s attorney (“CA”) asked the following questions:

                    [CA]: Do you feel like your relationship with [Officer Lewis’s]
                          father would affect your ability to be fair and impartial in
                          the case today?

         [JUROR E.L.]: I think so.

                   [CA]: So you don’t believe . . . that’s something that you can set
                         aside? Your views as far as knowing him, do you feel like
                         you know Tom so well that wouldn’t be something—

         [JUROR E.L.]: I don’t think it would affect my judgment, no.




                                                   -2-
                 [CA]: So you feel like despite the family relationship, you would
                       be able to listen to the evidence that’s presented with an
                       open mind?

        [JUROR E.L.]: Yes, sir.

                 [CA]: And not give any undue weight to Tom’s testimony just
                       because of him being family?

        [JUROR E.L.]: Well, I would rather not be here.

The Commonwealth’s attorney and appellant’s attorney (“AA”) then followed up:

                 [AA]: Let’s say that [Officer Lewis’s] testimony is in direct
                       conflict with some other person in a case, let’s say it’s a
                       traffic case and he says the light is green and somebody
                       else says the light is red, are you more likely to believe
                       him over someone else?

        [JUROR E.L.]: Probably.

                           ....

                 [CA]: If something like that was the case, would you still be able
                       to look at any other evidence in the case and weigh that
                       against what you know?

        [JUROR E.L.]: Yes.

                           ....

                 [CA]: You can be fair and impartial and make a decision based
                       on the evidence and not solely on testimony?

        [JUROR E.L.]: If it’s evidence, yes, sir.

                           ....

                 [CA]: By knowing a law enforcement officer, I would ask you
                       . . . do you feel like that is something that you can set
                       aside that you could weigh his testimony fairly with the
                       others or do you feel like you’re going to give his
                       testimony greater weight?

                           ....




                                               -3-
         [JUROR E.L.]: I mean, if it’s just word against word, I’m probably going
                       with Tom, law enforcement. If you’ve got evidence, then
                       the evidence speaks for itself.

                    [CA]: Okay. But if it was just word against word, would you feel
                          comfortable finding somebody guilty beyond a reasonable
                          doubt just based on that, if that was the only evidence is
                          from the law enforcement officer?

         [JUROR E.L.]: I don’t know if I could find him guilty.

Following argument, the court declined to strike Juror E.L. for cause. Juror E.L. was excused

pursuant to a peremptory strike and did not hear the case.

                                              ANALYSIS

        On appeal, we “defer[] to the circuit court’s determination whether to exclude a prospective

juror because that court was able to see and hear each member of the venire respond to questions

posed.” Green v. Commonwealth, 262 Va. 105, 115, 546 S.E.2d 446, 451 (2001). “[A] trial court’s

denial of a motion to strike a juror for cause ‘will not be disturbed on appeal unless there has been a

manifest error amounting to an abuse of discretion.’” Townsend v. Commonwealth, 270 Va. 325,

329-30, 619 S.E.2d 71, 73 (2005) (quoting Barrett v. Commonwealth, 262 Va. 823, 826, 553 S.E.2d
731, 732 (2001)).

        Appellant asserts that the court abused its discretion by failing to strike prospective Juror

E.L. from the panel because his answers to the questions posed during voir dire did not demonstrate

that he could be fair and impartial. A defendant’s right to an impartial jury is protected by the

United States and Virginia Constitutions, and is reinforced by statute. U.S. Const. amend. VI; Va.

Const. art. I, § 8; Code §§ 8.01-357-58; see Rule 3A:14. A juror must be “indifferent to the cause,”

Spangler v. Ashwell, 116 Va. 992, 996-97, 83 S.E. 930, 931 (1914), and have the ability to “lay

aside . . . preconceived views and render a verdict based solely on the law and evidence,” Cressell v.

Commonwealth, 32 Va. App. 744, 761, 531 S.E.2d 1, 9 (2000). “If [a juror] has any interest in the

cause, or is related to either party, or has expressed or formed any opinion, or is sensible of any bias
                                                  -4-
or prejudice, he is excluded by the law.” Lovos-Rivas v. Commonwealth, 58 Va. App. 55, 60-61,

707 S.E.2d 27, 30 (2011) (quoting Spangler, 116 Va. at 996-97, 83 S.E. at 931).

        “[T]he Constitution does not require specific procedures or tests for determining the

impartiality of a jury.” Morva v. Commonwealth, 278 Va. 329, 341, 683 S.E.2d 553, 560 (2009).

However, “[b]y ancient rule, any reasonable doubt as to a juror’s qualifications must be resolved in

favor of the accused.” Breeden v. Commonwealth, 217 Va. 297, 298, 227 S.E.2d 734, 735 (1976).

        Here, the potential juror was related to a witness for the Commonwealth, Officer Lewis.

The Supreme Court has held that “a juror’s relationship to . . . a police-officer witness does not

require per se dismissal of that juror from the venire . . . if the trial court is satisfied that the juror

can set aside considerations of the relationship and evaluate all the evidence fairly.” Lilly v.

Commonwealth, 255 Va. 558, 570, 499 S.E.2d 522, 531 (1998). However, “[e]vidence of the

requisite qualifications for impartial service must emanate from the juror, unsuggested by leading

questions.” Gosling v. Commonwealth, 7 Va. App. 642, 646-47, 376 S.E.2d 541, 545 (1989).

        Juror E.L. initially indicated that his familial relationship with the Commonwealth’s witness

would affect his ability to be fair and impartial. After the Commonwealth attempted to rehabilitate

him, Juror E.L. agreed that he would listen to the evidence “with an open mind,” but was

non-responsive to the question about giving undue weight to the family member’s testimony by

stating that he “would rather not be” in court. We have held that “[a] juror’s subsequent statement

that he can give the defendant a fair and impartial trial . . . is not dispositive when preceded by

positive, unequivocal testimony of bias.” Id. at 646, 346 S.E.2d at 544. “Mere assent to a trial

judge’s questions or statements . . . is not enough to rehabilitate a prospective juror who has initially

demonstrated a prejudice or partial predisposition.” Griffin v. Commonwealth, 19 Va. App. 619,

625, 454 S.E.2d 363, 366 (1995).




                                                     -5-
        Juror E.L. indicated at the beginning of voir dire that he would be affected by his familial

relationship with the witness, and he later reiterated that “if it’s just word against word, I’m

probably going with Tom [Lewis], law enforcement.” Although Juror E.L. responded affirmatively

when asked if he could “be fair and impartial and make a decision based on the evidence and not

solely on testimony,” we must consider his response in the context of the entire voir dire

examination, not simply the answers that followed the rehabilitation. See Spencer v.

Commonwealth, 238 Va. 295, 308, 384 S.E.2d 785, 794 (1989). The Commonwealth attorney’s

attempt to rehabilitate Juror E.L. was insufficient to establish that his personal relationship with the

officer would not affect his ability to be impartial and give appellant a fair trial. Therefore, viewing

the voir dire in its entirety, we find that the court erred in refusing to strike Juror E.L. for cause.

        The Commonwealth contends that any error in failing to strike Juror E.L. was harmless

because Officer Lewis’s credibility was not at issue. However, “[a] defendant has a right to an

impartial jury drawn from a ‘panel [of twenty] free from exceptions.’” Breeden, 217 Va. at 300,

227 S.E.2d at 736-37 (quoting Code § 8-208.19 (current version at Code § 8.01-357)). “It is

prejudicial error for the trial court to force a defendant to use the peremptory strikes afforded him by

Code § [19.2-262] to exclude a venireman who is not free from exception.” Id.; see Winston v.

Commonwealth, 32 Va. App. 864, 869-71, 531 S.E.2d 59, 61-62 (2000); Justus v. Commonwealth,

220 Va. 971, 975, 266 S.E.2d 87, 90 (1980); see also Gosling, 7 Va. App. at 647, 376 S.E.2d at 545

(“Putting the defense in a position where it is forced to exercise its peremptory challenges to

exclude a biased juror is not harmless error.”). Accordingly, we reverse and remand for a new trial.

                                                                                 Reversed and remanded.




                                                   -6-